DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 have been examined and are rejected.

35 U.S.C. 103 Rejections
Applicant’s arguments filed on 10/04/2021 have been fully considered and are persuasive. The previous office action has been withdrawn. 

Allowable Subject Matter
Claim 8-11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, and 12-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heng et al. (US PGPub 2014/0280363) in view of Simitsis (US PGPub 2011/0209149).

As per claim 1, Heng teaches a computer-implemented method comprising:
 identifying a first node (Heng, see paragraph [0021], receives a request that identifies or specifies node(s) in a hierarchy of nodes.) 
identifying one or more input nodes, wherein the one or more input nodes are nodes within an integration flow of the first node (Heng, see paragraph [0021], determine path(s), within the hierarchy, to the specified node(s) using stored mappings)
analyzing a mapping of the first node, wherein the analyzing comprises determining whether the mapping contains one or more inputs from the one or more input nodes (Heng, see paragraph [0021], The path module determines the path(s) at least in part by mapping the specified node(s) to particular parent node(s) of the specified node(s) using a parent mapping that maps a first subset of the hierarchy, such as nodes on a particular level of the hierarchy, to parent nodes of the first subset).
Heng doesn’t explicitly teach in response to determining that the mapping contains one or more inputs from an input node of the one or more input nodes, identifying valid drop points for the first node using the input node, wherein the valid drop points are located subsequent to the input node.
In analogous art Simitsis teaches in response to determining that the mapping contains one or more inputs from an input node of the one or more input nodes, identifying valid drop points for the first node using the input node, wherein the valid drop points are located subsequent to the input node (Simitsis, see paragraph [0013], An integration flow plan, such as an ETL plan, may be received as input, along with other information about performance objectives (e.g., freshness, fault tolerance). A computing cost of the initial integration flow plan may be computed to determine whether it satisfies an objective function related to these objectives. If the initial integration flow plan's computing cost does not satisfy the objective function, a set of all integration plans that are functionally equivalent to the initial integration flow plan may be searched. An integration plan having a lower computing cost than the initial integration flow plan may then be selected from the set as a replacement for the initial integration flow plan).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Simitsis and apply them on the teaching of heng as doing so would optimize integration flow and thus thus improving performance. (Simitsis, see paragraph [0004]).

As per claim 2, Heng-Simitsis teaches the method of claim 1, wherein identifying the one or more input nodes comprises analyzing a configuration of the first node, wherein the configuration includes at least a structure of the integration flow of the first node and identifying one or more nodes preceding the first node within the integration flow of the first node (Heng, see paragraph [0023], the request may check for the existence of specified node(s) in the hierarchy, and the path, parent, and child mappings may be used to determine whether the specified node(s) exist. For example, the request may request a determination of whether any of the specified node(s) are present among target level nodes such as user identifiers or leaf nodes, and the path module may respond to the request by indicating whether or not the specified node(s) were in the mapping(s) for the target level).

	As per claim 3, Heng-Simitsis teaches the method of claim 2, wherein identifying the one or more nodes preceding the first node comprises determining that there is a first one or more nodes on a same first execution branch as the first node selecting the first one or more nodes as nodes that precede the first node determining whether the first one or more nodes have a  (Heng, see paragraph [0021], The path module determines the path(s) at least in part by mapping the specified node(s) to particular parent node(s) of the specified node(s) using a parent mapping that maps a first subset of the hierarchy, such as nodes on a particular level of the hierarchy, to parent nodes of the first subset) and in response to determining that the first one or more nodes have a first parent node, selecting the first parent node and any first corresponding nodes as nodes that precede the first node, wherein the first corresponding nodes are one or more nodes on a same parent execution branch as the first parent node (Heng, see paragraph [0021], the path module also maps the particular parent node(s) to particular path(s), within the hierarchy, using a path mapping that maps a second subset of the hierarchy to paths, within the hierarchy, to the second subset. In one embodiment, the particular path(s) to the particular parent node(s) that were determined using the path mapping may be assembled with the connections from the particular parent node(s) to the specified node(s) that were determined using the parent mapping to form path(s) within the hierarchy to the specified node(s)).

	As per claim 4, Heng-Simitsis teaches the method of claim 3, further comprising: determining that the first parent node has a second parent node; and selecting the second parent node and any second corresponding nodes as nodes that precede the first node, wherein the second corresponding nodes are on a same second parent execution branch as the second parent node (Heng, see paragraph [0023], existence of specified node(s) in the hierarchy, and the path, parent, and child mappings may be used to determine whether the specified node(s) exist. For example, the request may request a determination of whether any of the specified node(s) are present among target level nodes such as user identifiers or leaf nodes, and the path module may respond to the request by indicating whether or not the specified node(s) were in the mapping(s) for the target level).

	As per claim 5, Heng-Simitsis teaches the method of claim 1, wherein determining whether the mapping contains one or more inputs from the one or more input nodes comprises: determining an input array for the first node from the mapping identifying a first input from the one or more inputs and determining whether the first input is included in the input array (Heng, see paragraph [0021], The path module also maps the particular parent node(s) to particular path(s), within the hierarchy, using a path mapping that maps a second subset of the hierarchy to paths, within the hierarchy, to the second subset. In one embodiment, the particular path(s) to the particular parent node(s) that were determined using the path mapping may be assembled with the connections from the particular parent node(s) to the specified node(s) that were determined using the parent mapping to form path(s) within the hierarchy to the specified node(s)).

	As per claim 6, Heng-Simitsis teaches the method of claim 5, wherein the first input corresponds with an input node of the one or more input nodes that is a first preceding node of the first node (Heng, see paragraph [0021], The path module determines the path(s) at least in part by mapping the specified node(s) to particular parent node(s) of the specified node(s) using a parent mapping that maps a first subset of the hierarchy, such as nodes on a particular level of the hierarchy, to parent nodes of the first subset).

	As per claim 7, 
			[Rejection rational for claim 5 is applicable].

	
	As per claim 12, a system having one or more computer processors, (Heng, see paragraph [0021], the computing device(s) also include processor(s) configured to determine path(s) to specified node(s) based on the stored mappings. In one embodiment, a request processor) the system configured to: 
identify a first node; (Heng, see paragraph [0021], receives a request that identifies or specifies node(s) in a hierarchy of nodes.) 
identify one or more input nodes, wherein the one or more input nodes are nodes within an integration flow of the first node (Heng, see paragraph [0021], determine path(s), within the hierarchy, to the specified node(s) using stored mappings)
analyze a mapping of the first node, wherein the analyzing comprises: determine whether the mapping contains one or more inputs from the one or more input nodes (Heng, see paragraph [0021], The path module determines the path(s) at least in part by mapping the specified node(s) to particular parent node(s) of the specified node(s) using a parent mapping that maps a first subset of the hierarchy, such as nodes on a particular level of the hierarchy, to parent nodes of the first subset).
Heng doesn’t explicitly teach in response to determining that the mapping contains one or more input from an input node of the one or more input nodes, identify valid drop points for the first node using the input node, wherein the valid drop points are located subsequent to the input node.
In analogous art Simitsis teaches in response to determining that the mapping contains one or more input from an input node of the one or more input nodes, identify valid drop points for the first node using the input node, wherein the valid drop points are located subsequent to the input node (Simitsis, see paragraph [0013], An integration flow plan, such as an ETL plan, may be received as input, along with other information about performance objectives (e.g., freshness, fault tolerance). A computing cost of the initial integration flow plan may be computed to determine whether it satisfies an objective function related to these objectives. If the initial integration flow plan's computing cost does not satisfy the objective function, a set of all integration plans that are functionally equivalent to the initial integration flow plan may be searched. An integration plan having a lower computing cost than the initial integration flow plan may then be selected from the set as a replacement for the initial integration flow plan).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Simitsis and apply them on the teaching of heng as doing so would optimize integration flow and thus thus improving performance. (Simitsis, see paragraph [0004]).


As per claim 13, Heng-Simitsis teaches the system of claim 12, wherein identifying the one or more input nodes comprises: analyzing a configuration of the first node, wherein the configuration includes at least a structure of the integration flow of the first node and identifying one or more nodes preceding the first node within the integration flow of the first node (Heng, see paragraph [0023], the request may check for the existence of specified node(s) in the hierarchy, and the path, parent, and child mappings may be used to determine whether the specified node(s) exist. For example, the request may request a determination of whether any of the specified node(s) are present among target level nodes such as user identifiers or leaf nodes, and the path module may respond to the request by indicating whether or not the specified node(s) were in the mapping(s) for the target level).

As per claim 14, Heng-Simitsis teaches the system of claim 13, wherein identifying the one or more nodes preceding the first node comprises: determining that there is a first one or more nodes on a same first execution branch as the first node; selecting the first one or more nodes as nodes that precede the first node; determining whether the first one or more nodes have a first parent node; (Heng, see paragraph [0021], The path module determines the path(s) at least in part by mapping the specified node(s) to particular parent node(s) of the specified node(s) using a parent mapping that maps a first subset of the hierarchy, such as nodes on a particular level of the hierarchy, to parent nodes of the first subset)  and in response to determining that the first one or more nodes have a first parent node, selecting the first parent node and any first corresponding nodes as nodes that precede the first node, wherein the first corresponding nodes are one or more nodes on a same parent execution branch as the first parent node (Heng, see paragraph [0021], the path module also maps the particular parent node(s) to particular path(s), within the hierarchy, using a path mapping that maps a second subset of the hierarchy to paths, within the hierarchy, to the second subset. In one embodiment, the particular path(s) to the particular parent node(s) that were determined using the path mapping may be assembled with the connections from the particular parent node(s) to the specified node(s) that were determined using the parent mapping to form path(s) within the hierarchy to the specified node(s)).

As per claim 15, Heng-Simitsis teaches the system of claim 14, further comprising: determining that the first parent node has a second parent node; and selecting the second parent node and any second corresponding nodes as nodes that precede the first node, wherein the second corresponding nodes are on a same second parent execution branch as the second parent node. (Heng, see paragraph [0023], existence of specified node(s) in the hierarchy, and the path, parent, and child mappings may be used to determine whether the specified node(s) exist. For example, the request may request a determination of whether any of the specified node(s) are present among target level nodes such as user identifiers or leaf nodes, and the path module may respond to the request by indicating whether or not the specified node(s) were in the mapping(s) for the target level).

As per claim 16, Heng-Simitsis teaches the system of claim 12, wherein determining whether the mapping contains one or more inputs from the one or more input nodes comprises: (Heng, see paragraph [0021], The path module also maps the particular parent node(s) to particular path(s), within the hierarchy, using a path mapping that maps a second subset of the hierarchy to paths, within the hierarchy, to the second subset. In one embodiment, the particular path(s) to the particular parent node(s) that were determined using the path mapping may be assembled with the connections from the particular parent node(s) to the specified node(s) that were determined using the parent mapping to form path(s) within the hierarchy to the specified node(s)).

As per claim 17, 
		[Rejection rational for claim 1 is applicable]. 

As per claim 18, Heng-Simitsis teaches the computer program product of claim 17, wherein identifying the one or more input nodes comprises: analyzing a configuration of the first node, wherein the configuration includes at least a structure of the integration flow of the first node; and identifying one or more nodes preceding the first node within the integration flow of the first node. (Heng, see paragraph [0023], the request may check for the existence of specified node(s) in the hierarchy, and the path, parent, and child mappings may be used to determine whether the specified node(s) exist. For example, the request may request a determination of whether any of the specified node(s) are present among target level nodes such as user identifiers or leaf nodes, and the path module may respond to the request by indicating whether or not the specified node(s) were in the mapping(s) for the target level).

(Heng, see paragraph [0021], The path module also maps the particular parent node(s) to particular path(s), within the hierarchy, using a path mapping that maps a second subset of the hierarchy to paths, within the hierarchy, to the second subset. In one embodiment, the particular path(s) to the particular parent node(s) that were determined using the path mapping may be assembled with the connections from the particular parent node(s) to the specified node(s) that were determined using the parent mapping to form path(s) within the hierarchy to the specified node(s)).

As per claim 20, 
		[Rejection rational for claim 8 is applicable]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257. The examiner can normally be reached Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HERMON ASRES/Primary Examiner, Art Unit 2449